Citation Nr: 0527038	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  93-14 325 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the veteran's claims for increased 
(compensable) ratings for her service-connected residuals of 
a tonsillectomy and hemorrhoids.

The Board remanded this appeal for further development in 
August 1998 and May 2004.  Thereafter, by letter also dated 
in May 2004, the Board notified the veteran and her 
representative that, because sufficient cause had been shown, 
as required by applicable law and regulation, the veteran's 
request to have the appeal advanced on the docket had been 
granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

VA has attempted, to the extent permitted by the veteran, to 
develop her claims for increased ratings, but the veteran has 
failed to report for VA medical examinations scheduled for 
October 1997, July 2002, November 2002, May 2003, and July 
2004, notwithstanding her having been advised of the adverse 
potential consequences of a failure to report for any medical 
examination, and the veteran has not alleged, nor shown, good 
cause for her repeated failures to report.


CONCLUSION OF LAW

The claims of entitlement to increased (compensable) ratings 
for residuals of a tonsillectomy and hemorrhoids are denied 
as a matter of law.  38 C.F.R. § 3.655(b) (2004).  

REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

I.  Factual background

The record shows that the RO notified the veteran, by letter 
dated in September 1997, that a VA medical examination had 
been scheduled for October 21, 1997, at the Dallas VA Medical 
Center.  The veteran was asked to "make every effort to keep 
this appointment," and advised to notify the RO if she was 
unable to do so.  At the time, the veteran had a Burleson, 
Texas, address.  The veteran responded to the notification 
letter, asking that the venue of the examination be changed 
to a facility in Fort Worth, Texas, due to "health and 
transportation reasons," but she was advised that that was 
not feasible and was invited to contact VA if she had any 
further questions.  

The veteran failed to report for the scheduled examination, 
although it is noted that, in a handwritten statement 
received at the RO in October 1997, she stated that she had 
"cancelled" her appointment for the October 1997 VA medical 
examination and that she had "asked for an appointment a 
month later."

In the August 1998 remand, the Board asked the RO to re-
schedule the veteran for medical examinations in order to 
ascertain the severity of the service-connected disabilities.  
Again, the record shows that the veteran failed to report for 
VA medical examinations that were scheduled in July and 
November 2002, without showing good cause.

In April 2003, the RO contacted the bank through which the 
veteran received her VA payments, and obtained from this 
institution a different address for the veteran.  (According 
to a supplemental statement of the case (SSOC) issued in July 
2003, the RO confirmed this new address from information 
obtained from the North Texas Health Care System.)  A 
computer-generated document in the record indicates that the 
RO sent a new notice to the veteran at the new address, 
notifying her of medical examinations to be held on May 29, 
2003, but that the "veteran didn't show [up] or cancel [her] 
appointment."

In the May 2004 remand, the Board noted that the veteran had 
failed to report for her May 2003 VA medical examinations, 
which were needed to assess the current severity of the 
service-connected disabilities at issue.  The Board further 
pointed out that, pursuant to 38 C.F.R. § 3.655(b), "when a 
claimant fails to report for a scheduled examination 
necessary to establish her entitlement to a claim for an 
increase in benefits, the claim shall be denied."  However, 
because there was no indication in the record that the 
veteran had been advised of this regulation, the Board 
remanded the case, to have the veteran re-scheduled for 
another set of VA medical examinations, and have her claim 
re-adjudicated under the cited regulatory provision, if she 
again failed to report.  Specifically, the Board instructed 
the agency of original jurisdiction (AOJ) that, "[i]f the 
veteran fails to report for any above mentioned VA 
examination without good cause, the [AOJ] should deny the 
pertinent claims under the provisions of 38 C.F.R. 
§ 3.655(b)."

By letter dated in June 2004, VA notified the veteran of her 
duty to show up for the scheduled VA medical examinations and 
warned her that, "without the examination, we may have to 
deny your claim."  This letter, which was sent to the 
veteran's old address, was returned as undeliverable by the 
U.S. Postal Service.  Nevertheless, two computer-generated 
letters in the file, also dated in June 2004, reflect VA's 
notice to the veteran at her new address telling her that she 
had been scheduled for another round of VA medical 
examinations, to be conducted on July 21, 2004, and that she 
should call VA (at either of two phone numbers provided, one 
of them toll free) if she was unable to keep the 
appointments.

The record shows that the veteran once again failed to report 
for the scheduled VA medical examinations, and she has not 
contacted VA for any reason, to include showing good cause 
for the failure to report.

In an SSOC issued in July 2005, it was explained that the 
claim remained denied pursuant to Section 3.655(b), as the 
veteran had failed to report for the scheduled examinations 
without showing good cause.  The July 2005 SSOC was sent to 
the veteran's last known address of record, which is now the 
Alvarado Meadows Rehabilitation Center in Alvarado, Texas.

The veteran was advised in the cover letter that was attached 
to the SSOC that she had 60 days from the date of the cover 
letter to make any comment or submit any additional 
information, and that, if she did not respond to these 
communications from the Board, the Board would resume 
appellate review of his case.  No comments or additional 
information have been received from the veteran, and it is 
noted that her representative acknowledged, in the 
Appellant's Brief filed in September 2005, that the veteran 
had failed to report for the scheduled VA medical 
examination, and that "no additional substantive data has 
been received since the ... Board [remand]."

II.  Legal analysis

VA regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2004).

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App.  
260, 264 (1991).  VA's duty to assist is not always a one-way 
street, nor is it a blind alley; thus, if a veteran wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

A claimant's duty to cooperate with VA's efforts to develop 
the claim include reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
her claim.  Olson v. Principi, 3 Vet. App.  480, 483 (1992).

Notice letters sent to a veteran that are not returned by the 
United States Postal Service as undeliverable are presumed to 
have been received by her.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q).

The presumption of regularity that attends the administrative 
functions of the Government, which is applicable to VA 
processes, can only be rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999).
 
It is also a claimant's burden to keep VA apprised of her 
whereabouts.  If she doesn't do so, there is no burden on the 
part of VA to turn up heaven and earth to find her.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In the present case, VA has sent the notifications to report 
for scheduled VA medical examinations to the veteran's 
addresses of record, one of which VA had to obtain from third 
parties, as the veteran failed to keep VA apprised of her 
address change.  Other than for the June 2004 notice letter 
that was returned as undeliverable by the U.S. Postal 
Service, the record shows that the presumption of regularity 
in the administrative process has not been rebutted, and even 
though the veteran did not receive the June 2004 letter, the 
record shows that VA sent to her correct address two notices, 
also dated in June 2004, notifying her of her July 2004 
medical examinations.  It is presumed that the veteran 
received both notifications, and there has been no allegation 
that she did not.

The Board had already made it clear to the veteran, in the 
May 2004 remand, that if she again failed to report for the 
scheduled medical examinations without good cause, her claim 
would be denied, pursuant to the provisions of Section 
3.655(b).  The language in this regulatory provision leaves 
no authority for the RO or the Board to review the issue on 
appeal on the basis of whatever evidence is of record where 
the claimant does not show "good cause" for her failure to 
report for a scheduled examination.  Rather, it compels the 
RO and the Board to deny the claim strictly on the basis of 
the failure to report for a scheduled VA examination without 
good cause.

VA has repeatedly made reasonable efforts to have the veteran 
examined since 1997, to no avail.  Therefore, the Board finds 
that additional efforts to schedule yet another round of 
medical examinations would be futile.

Given the presumption of regularity of the mailing of the VA 
examination scheduling notices, and the fact that the veteran 
has not contacted VA to explain the reason for her failure to 
report for the July 2004 VA medical examinations, the Board 
finds that the veteran failed to report to the scheduled July 
2004 VA medical examinations without good cause.  Therefore, 
the veteran's claims for compensable ratings for her service-
connected residuals of a tonsillectomy and hemorrhoids must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

III.  Final consideration regarding VA's re-defined duties to 
assist and notify

Finally, the Board finds that, notwithstanding the amendments 
to the law enacted by the Veterans Claims Assistance Act of 
2000 (the VCAA), essentially redefining VA's duties to notify 
and assist claimants, no undue prejudice to the veteran is 
evident in this particular case by the present disposition by 
the Board, as the amended provisions of the VCAA specifically 
provide that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).

In any event, it is noted that VA has kept the veteran 
apprised of this new law, and has provided adequate notice to 
her, by means of VCAA letters that were issued in February 
2002 and October 2003 to the veteran's addresses of record at 
the time.

As noted above, the veteran's claims for increased ratings 
lack legal merit under the law and, therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO level would result in a grant of the 
benefits sought.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and that the veteran has 
not been prejudiced by the present disposition on appeal.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claims of entitlement to increased (compensable) ratings 
for the service-connected residuals of a tonsillectomy and 
hemorrhoids are denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


